Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, drawn to a solar power generator.
Group II, claim(s) 5, drawn to a solar array wing.
Group III, claim(s) 6, drawn to a space structure.
Group IV, claim(s) 7, drawn to a method of manufacturing a solar power generator.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
a solar power generator in which wiring is mounted on the back of a support (shown in Figure 2, described in paragraph [0018])
a solar power generator in which wiring is sandwiched between films (Figure 9, paragraphs [0063], [0064]). 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1-7.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV and species A and B lack unity of invention because even though the inventions of these groups require the technical feature recited in the limitations of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US PGPub 2018/0076761 to Rehder (Support for these limitations is found in Provisional applications 62/394,666, 62/394,627, 62/394,629, and 62/394,649, filed 9/14/2016).
 The limitation that the solar cells of a string are disposed in descending order of potential is interpreted in light of the instant disclosure. For instance, paragraph [0038] of the instant disclosure recites that, in a string of solar cells which are connected in series, an electrode on a front of a solar cell with higher potential is connected to an electrode on a back of a solar cell with lower potential. Therefore the electrode with higher potential is interpreted as the negative electrode, and the electrode with lower potential is interpreted as a negative electrode.
Rehder teaches a solar power generator (Fig. 19) comprising
a plurality of first solar cell strings (1st column of solar cells on the bottom represents a first solar cell string, 3rd, 5th, 7th column of solar cells from the bottom are also first solar cell strings) formed in a way that, in each first solar cell string, two or more solar cells 14, both ends within each solar cell having different widths, are connected in series, with an end narrower in width of each solar cell facing one end in a first direction, from another end in the first direction (the cells in the identified first solar cell strings have an end closer to the bottom of the page that is wider than a narrower end closer to the top of the page; the narrow end of each cell faces the top in a first up-down direction; ¶0116)
a plurality of second solar cell strings (2nd, 4th, 6th, 8th column of solar cells from the bottom) formed in a way that, in each second solar cell string, two or more solar cells 14, both ends within each solar cell having different widths, are connected in series, with an end wider in width of each solar cell facing the one end in the first direction, from the another end in the first direction (the cells in the identified second solar cell strings have an end closer to the bottom of the page that is narrower than a wider end closer to the top of the page; the wider end of each cell faces the top in a first up-down direction)
each of the plurality of second solar cell strings are aligned alternately with each of the plurality of first solar cell strings along a second direction that is orthogonal to the first direction (the solar cells of each first solar cell string and each second solar cell string are aligned along a left-right direction of Fig. 19).
Rehder teaches that each solar cell of the first and second solar cell strings has an electrode 32 on the front and an electrode 34 on the back (Figs. 5, 6, ¶0082, 0085), and that a front electrode of one cell is connected to a back electrode of an adjacent cell in a series configuration (Fig. 12, ¶0096); therefore a skilled artisan would understand that the electrodes 32, 34 have opposing polarities. Further, Rehder teaches that the first solar cell strings of the embodiment of Fig. 19 can be connected from front to back in a right to left direction, or from back to front in a right to left direction (Fig. 17, ¶0114), but does not specifically teach a potential of each of the electrodes. Regardless, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to dispose the cells within the first and second solar cell strings in a descending order of potential because the elements which interconnect cells are designed to allow for flexible, changeable, connections between solar cells to fit different power needs (¶0119-0121, 0125, 0135-0138).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726


/ERIC R SMITH/Primary Examiner, Art Unit 1726